Citation Nr: 0941323	
Decision Date: 10/30/09    Archive Date: 11/09/09	

DOCKET NO.  06-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for nonalcoholic 
steatohepatitis, initially claimed as hepatitis C.   

2.  Entitlement to service connection for vertigo, claimed as 
secondary to service-connected tinnitus. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral seborrheic blepharitis with 
conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from May 1977 to July 
1991, with additional unverified prior service of eight 
years.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 1992, September 1998, October 2004, and 
October 2006 decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

Upon review of this case, it is clear that the Veteran has 
chosen not to perfect his appeal as to the issue of service 
connection for diabetes mellitus.  Accordingly, that issue is 
not currently before the Board.

The issue of entitlement to an increased rating for the 
Veteran's service-connected eye pathology was previously 
before the Board in August 1996, at which time it was 
remanded for additional development.  Subsequent to the 
Board's remand, the RO, in a rating decision of September 
1998, granted a 10 percent evaluation for service-connected 
bilateral seborrheic blepharitis with conjunctivitis, 
effective from August 1, 1991, the date following the 
Veteran's discharge from service.

The issue of entitlement to an increased rating for the 
veteran's service-connected eye disability was once again 
remanded in June 1999.  The case is now, once more, before 
the Board for appellate review.  

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for vertigo and an 
initial evaluation in excess of 10 percent for service-
connected bilateral seborrheic blepharitis with 
conjunctivitis is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

Nonalcoholic steatohepatitis as likely as not had its origin 
during the Veteran's period of active military service.


CONCLUSIONS OF LAW

Nonalcoholic steatohepatitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in June 2007, as well as service treatment 
records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
nonalcoholic steatohepatitis.  In pertinent part, it is 
contended that the Veteran's current nonalcoholic 
steatohepatitis had its origin during his period of active 
military service.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§  1110, 
1131 (West 2002). Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service treatment records disclose that, 
in early March 1998, there was noted an elevation of serum 
glutamic oxaloacetic transaminase (SGOT) and serum glutamic 
pyruvic transaminase (SGPT).  The Veteran was described as 
having no history of hepatitis, though he had spent some time 
in Egypt, where hepatitis was prevalent.  It was noted at the 
time of evaluation that the Veteran was asymptomatic.  The 
clinical assessment was elevated SGOT and SGPT of unknown 
etiology.  

In a service clinical record of March 1988, it was noted that 
the Veteran had been stationed in Egypt from 1985 to 1987, 
during which time he was around workers who had hepatitis.  
Reportedly, since returning to the States, the Veteran had 
gained a great deal of weight.  Once again, it was noted that 
the Veteran's SGOT and SGPT were twice the normal level.  
Physical examination showed the Veteran's abdomen to be soft, 
with firm muscles and no tenderness or organomegaly.  Nor was 
there any evidence or rebound or scleral icterus.  The 
clinical assessment was abnormal liver function tests, with 
the recommendation that the Veteran undergo repeat liver 
function tests and a hepatitis screening.

In another service clinical record of March 1988, it was once 
again noted that the Veteran's SGOT and SGPT were elevated.  
However, a hepatitis screening was reported as negative.  

In a service clinical record of late April 1988, it was noted 
that the veteran had been stationed in Egypt, where he was 
exposed to hepatitis.  Reportedly, the Veteran now exhibited 
elevated liver function tests.  Further noted was that the 
Veteran had changed his diet, and added more fiber.  SGOT was 
reported as down to 49 from a prior reading of 70, while SGPT 
was 57, down from a previous reading of 151.  Noted at the 
time was that a hepatitis screening was still pending.  The 
clinical assessment was follow-up of abnormal lab results, 
with improving liver function tests.  

In a Report of Medical History conducted as part of a service 
separation examination in June 1991, there was noted a 
history of "possible hepatitis."  No actual physical 
examination was apparently conducted at the time of the 
Veteran's separation from service.  

At the time of VA general medical and specialty examinations 
in September 1991, the Veteran's SGPT was reported as 64, 
above the normal range.  The pertinent diagnosis noted was 
rule out liver dysfunction.  

After separation from service, private laboratory studies 
conducted in May 1996 yielded a nonreactive hepatitis A IGM 
antibody, as well as nonreactive hepatitis B core IGM 
antibodies, and a nonreactive hepatitis C antibody.

Private treatment records covering the period from May 1996 
to May 1998 were significant for elevated SGOT and SGPT.

Private outpatient treatment records covering the period from 
June to August 2002 were significant for elevated SGOT and 
SGPT.

In a report of a private sonogram dated in August 2002, there 
was noted the presence of diffuse increased echogenicity in 
the Veteran's liver consistent with diffuse parenchymal liver 
disease versus fatty infiltration of the liver.  

In correspondence of September 2002, a private physician 
wrote that he had seen the Veteran in early September for 
evaluation of abnormal liver chemistries, which, according to 
the Veteran, had been present since his service in the Army 
some 20 years earlier.  On physical examination, the Veteran 
displayed no evidence of jaundice, ecchymosis, or peripheral 
lymphadenopathy.  Examination of the Veteran's abdomen was 
benign, though laboratory data revealed some minimal 
abnormalities in the transaminases.  Also noted was a mild 
elevation of serum cholesterol, although hepatitis B and C 
serologies were negative.  A sonographic examination of the 
Veteran's abdomen conducted in mid-August was described as 
basically positive for fatty infiltration of the liver.  The 
clinical assessment was of nonspecific, very mild "liver 
chemistry" abnormalities.

A private liver scan conducted in mid-September 2002 was 
significant for a colloid shift to the bone marrow, which it 
was felt might be consistent with hepatocellular disease.

In correspondence of mid-November 2002, a private physician 
wrote that the Veteran had previously been seen for certain 
chronic abnormalities of his liver chemistries.  Also noted 
was that a noninvasive diagnostic evaluation had been 
negative on a number of occasions with the exception of some 
suggestion of fatty infiltration of the liver.  However, in 
early November, the Veteran underwent a percutaneous liver 
biopsy, which revealed diffuse steatosis with mild lobular 
inflammation.  The clinical assessment was nonalcoholic 
steatohepatitis.

A core biopsy of the Veteran's liver conducted in 
October 2003 was consistent with steatohepatitis with 
approximately 60 percent steatosis with minimal ballooning 
and predominantly lobular inflammation, though with no portal 
fibrosis or evidence of iron on Prussian blue stain.

In correspondence received in May 2005, a VA physician 
indicated that he had reviewed the Veteran's medical records, 
which allowed him to verify that the Veteran had shown 
elevated liver function tests since 1988.  Reportedly, the 
Veteran had submitted to a liver biopsy in 2002, and once 
again in October 2003, the second of which showed 
steatohepatitis with approximately 60 percent steatosis with 
minimal ballooning and predominantly lobular inflammation.  
Reportedly, the Veteran did not consume alcohol, and both the 
biopsy and secondary workup for other causes of liver disease 
were negative.  However, that workup was diagnostic for the 
presence of nonalcoholic steatohepatitis.

At the time of a VA compensation examination of the Veteran's 
liver conducted in March 2009, it was noted that the 
Veteran's claims folder, including service treatment records, 
was available, and had been "extensively" reviewed.  Noted at 
the time of examination was that, based on a review of the 
Veteran's records, there was no evidence of hepatitis B, 
chronic hepatitis, autoimmune hepatitis, drug-induced 
hepatitis, or hepatitis C.  Physical examination of the 
Veteran's abdomen showed no evidence of any tenderness or 
organomegaly, or of ascites, or portal hypertension.  Nor was 
there any evidence of jaundice, palmar erythema, or spider 
angiomata.  At the time of examination, the Veteran showed no 
evidence of malnutrition or muscle wasting.

Serologic tests for hepatitis were described as negative for 
hepatitis A, B, and C.  Tests for viral hepatitis, as well as 
hepatitis C were similarly described as negative.

According to the examiner, the Veteran had been seen in the 
military in March 1988, at which time he was found to have an 
elevated serum glutamic-oxaloacetic transaminase, a liver 
enzyme to 70, and a serum glutamic-pyruvic transaminase to 
151, which was apparently about two times normal.  A clinical 
examination of the Veteran conducted at that time was within 
normal limits, with no evidence of organomegaly.  Two months 
later, on the 2nd of May 1988, the Veteran's serum glutamic-
oxaloacetic transaminase had dropped from 70 to 49, while his 
serum glutamic-pyruvic transaminase had dropped from 151 to 
57 following a regimen of diet for "fatty liver."  On July 
29, 1999, the Veteran was seen with marginally increasing 
liver function tests.  However, his cholesterol was also 238, 
and his triglycerides were 147.  The Veteran had been taking 
nonsteroidal anti-inflammatory drugs for arthritis, which 
could cause an elevation of liver enzymes.

The VA examination in March 2009 further documented that in 
September 2002, the Veteran was seen by his private physician 
for a mild increase in transaminases, and was again found to 
be negative for hepatitis B and C.  On the 14th of August 
2002, the Veteran underwent an echocardiogram, which showed a 
fatty infiltration of the liver.  In November 2002, he had a 
percutaneous liver biopsy, which revealed diffuse steatosis 
with mild lobular infiltration indicative of a fatty liver.  
The Veteran was subsequently seen by a VA physician, and was 
placed in a study for a condition called nonalcoholic 
steatohepatitis.  A second liver biopsy performed on 
October 29, 2003, showed steatohepatitis with 60 percent 
steatosis.  A workup for other causes of liver disease was 
negative, and the diagnosis of nonalcoholic steatohepatitis 
was confirmed.  The Veteran was subsequently put on 
medication to decrease his fatty liver.  However, when his 
primary care physician determined that he did not have 
diabetes, he discontinued that medication.  Sometime in 2002, 
the Veteran returned to the previous study with the 
aforementioned VA physician, at which time he was once again 
diagnosed with steatohepatitis.

According to the VA examiner, the Veteran's liver enzymes on 
retirement examination were completely normal, with no 
diagnosis of chronic liver disease.  While he had reviewed 
records of the Veteran's private physicians, as well as 
medical statements from the aforementioned VA treating 
physician, in the opinion of the examiner, the Veteran had 
been seen for two elevated liver enzymes, also known as 
transaminases, which were negative for liver disease, and 
specifically negative for hepatitis B or C.  According to the 
examiner, regarding whether the Veteran's steatohepatitis was 
due to his military service, he was of the opinion that there 
was no diagnosis of steatohepatitis, and that the Veteran's 
retirement physical showed normal liver enzymes.  Moreover, 
the Veteran received no treatment other than diet, and, with 
the exception of mildly elevated liver enzymes, no liver 
disease was diagnosed.  In the opinion of the examiner, the 
Veteran's mildly elevated liver enzymes in 1988 and 1990 did 
not coincide with the later diagnosis of steatohepatitis in 
December of 2008, some 20 years later.  Further, the 
reference to fatty infiltration of the liver was not made 
until years after military service.  Under the circumstances, 
the examiner was of the opinion that the current diagnosis of 
nonalcoholic steatohepatitis was not related to the Veteran's 
military service.

In correspondence of June 2009, a VA physician wrote that he 
disagreed with the conclusions by the VA medical expert, 
inasmuch as it was certain that the Veteran had nonalcoholic 
steatohepatitis when he was found to have abnormal liver 
enzymes on March 30, 1998, during his period of active 
military service.

According to the VA physician, the VA decision letter denying 
the Veteran his requested benefits detailed a classical 
picture for nonalcoholic steatohepatitis.  He further 
commented:  

It is acknowledged that the Veteran in 
1988 had elevated liver transaminases 
with a typical ratio for nonalcoholic 
steatohepatitis of 2:1 (151/70 U/L) for 
glutamic-oxaloacetic over glutamic-
pyruvic transaminase, an ultrasound 
confirming fatty liver, and a significant 
response following dietary intervention.  
Moreover, his workup for other causes of 
liver disease (i.e., viral hepatitis) was 
negative.  The reviewer suggests that 
this could have been caused by the 
concomitant use of nonsteroidal anti-
inflammatory medication for arthritis, 
but he must know that hepatitis induced 
by nonsteroidal anti-inflammatory 
medication is very rare and characterized 
most frequently by fever, rash, 
discomfort, and upper abdominal pain.  
The increase in liver enzymes from 
nonsteroidal anti-inflammatory medication 
is most commonly associated with liver 
infiltration by eosinophils (and present 
in blood), liver necrosis, and 
cholestatic hepatitis with symptoms such 
as a loss of appetite, intense itching, 
and jaundice.  The Veteran had none of 
these clinical/laboratory findings in 
March of 1988.  More importantly, 
symptoms resolve completely upon 
discontinuation of nonsteroidal 
anti-inflammatory medication, (while the 
Veteran's) persisted (with typical 
fluctuations in liver function tests) 
until today.  In our records, he has had 
elevated liver function tests documented 
for more than a decade (1999), and more 
important to the diagnosis of 
nonalcoholic steatohepatitis is that, 
when I first met him, he had already had 
a liver biopsy in November 2002 with 
chronic damage from nonalcoholic 
steatohepatitis.  We confirmed this with 
a liver biopsy at our San Antonio VAMC 
(60 percent steatosis, ballooning, and 
typical lobular pattern of inflammation).  
Nonalcoholic steatohepatitis is a chronic 
disease which evolves over years, if not 
decades, waxing and waning, as in the 
Veteran's case.  Many patients with 
nonalcoholic steatohepatitis (whether 
liver transaminases are normal or not) 
complain of fatigue and poor overall 
performance with daily activities.

Since 2003, the Veteran's nonalcoholic 
steatohepatitis history included 
participation in our pioglitazone trial 
(between October 2003 and May 2004) that 
we published in the New England Journal 
of Medicine in 2006.  Unfortunately, TZD 
therapy was discontinued later by his 
primary care physician, as he did not 
have type II diabetes mellitus.  He is 
now a participant in our new long-term 
trial with pioglitazone, and his most 
recent liver biopsy (on December 12, 
2008) confirms that his condition 
continues.

The VA reviewer makes a case to decline 
disability for nonalcoholic 
steatohepatitis based on (the Veteran's) 
normal liver function tests upon 
discharge from the military.  However, 
the mildly elevated liver enzymes in 1988 
and 1990 are a clear indication of 
nonalcoholic steatohepatitis, and 
perfectly fit what we know about the 
natural history of the disease.  Your 
reviewer should also be aware that normal 
liver enzymes do not exclude the 
continued presence of nonalcoholic 
steatohepatitis, as he suggests.  Indeed, 
approximately two-thirds of patients with 
nonalcoholic steatohepatitis have normal 
liver transaminases and symptoms usually 
are vague, unspecific, or may even be 
absent.  Nonalcoholic steatohepatitis 
with normal liver transaminases is 
specifically well documented in the 
veteran's case, as he had a normalization 
of liver transaminases between the liver 
biopsy we performed on October 28, 2003 
and the one he had on May 17, 2004, but 
still had nonalcoholic steatohepatitis on 
the latter liver biopsy.  Moreover, 
between 2004 and December 12, 2008 (the 
time of his most recent liver biopsy), he 
has had normal liver transaminases on 
many opportunities, but still the most 
recent liver biopsy confirms (once again) 
a diagnosis of nonalcoholic 
steatohepatitis.

The reviewer also states that "there was 
no treatment other than diet" ignoring 
that there is still no approved 
pharmacological treatment for the 
disease, and that the standard of care 
recommended by the American Association 
for the Study of Liver Disease continues 
to be diet and lifestyle intervention.

Taken together, I strongly believe that 
the Veteran developed nonalcoholic 
steatohepatitis while on active military 
duty (and continues to suffer from this 
condition) and should be granted 
disability according to this diagnosis.  

Based on the aforementioned, the Board concedes that, as 
regards the nature and etiology of the Veteran's claimed 
nonalcoholic steatohepatitis, there exists some considerable 
difference of opinion shown in the record.  In point of fact, 
following an in-depth review of the Veteran's claims folder 
and medical records, a VA examiner, in March 2009, reached 
the conclusion that the Veteran's nonalcoholic 
steatohepatitis did not have its origin during his period of 
active military service.  Notwithstanding that opinion, a 
different VA physician who, based on a review of the record, 
would appear to be a specialist in the field of 
endocrinology, has come to the conclusion that the Veteran's 
nonalcoholic steatohepatitis most definitely did originate 
during his period of active service.  Significantly, that 
opinion was based upon an extensive review of the Veteran's 
service treatment records, as well as VA treatment records 
covering a period well in excess of 10 years.  Following a 
review of that material, the VA physician, in June 2009, 
wrote that he "strongly believed" that the Veteran had 
developed nonalcoholic steatohepatitis while on active 
military duty, and should, therefore, be granted disability 
"according to that diagnosis."  

Pursuant to applicable law and regulation, it is the defined 
and consistently applied policy of the Department of Veterans 
Affairs to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
Moreover, when, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt is to be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2009).

The Board acknowledges the apparent ambiguity surrounding the 
nature and etiology of the Veteran's nonalcoholic 
steatohepatitis.  Nonetheless, based on a review of the 
entire evidence of record, the Board is of the opinion that, 
with the resolution of all reasonable doubt in the Veteran's 
favor, that disorder did, in fact, have its origin during the 
Veteran's period of active military service.  Accordingly, a 
grant of service connection for nonalcoholic steatohepatitis 
is in order.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete o substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the Veteran about the information and evidence that VA 
will seek to provide; and (3) inform the Veteran about the 
information and evidence he is expected to provide.  

In the case at hand, the Board finds that VCAA notice 
requirements have been satisfied by correspondence dated in 
April and May 2004, as well as in January and May 2006.  In 
those letters, VA informed the Veteran that, in order to 
substantiate his claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The Board notes that, in Sanders v. Nicholson, 487 
F.3d 881 (2007), the United States Court of Appeals for the 
Federal Circuit held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  However, the 
U.S. Supreme Court recently reversed that decision, finding 
it unlawful in light of 38 C.F.R. § 7261(b)(2) which provides 
that, in conducting a review of a decision of the Board, a 
court shall take due account of the rule of prejudicial 
error.  The Supreme Court in essence held that, with the 
exception of cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate his claim, the burden of proving harmful error 
must rest with the party raising the issue.  Further noted 
was that the Federal Circuit's presumption of prejudicial 
error imposed an unreasonable evidentiary burden upon VA, and 
encouraged abuse of the judicial process, leaving the Supreme 
Court to conclude that determinations on the issue of 
harmless error must be made on a case-by-case basis.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

With regard to the aforementioned, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki, supra; see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate a claim for the 
benefit sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for nonalcoholic steatohepatitis is 
granted.


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for chronic vertigo, as well as an initial 
evaluation in excess of 10 percent for service-connected 
bilateral seborrheic blepharitis with conjunctivitis.  In 
pertinent part, it is contended that the Veteran's current 
vertigo is proximately due to, the result of, or aggravated 
by his service-connected tinnitus.  Further contended is that 
various manifestations of the Veteran's service-connected eye 
disability are more severe than currently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 10 percent schedular evaluation now 
assigned.

In that regard, the Board notes that, following a VA fee 
basis otolaryngologic examination in May 2006, the examiner 
offered his opinion that the Veteran was suffering from 
benign positional vertigo which was unrelated to his service-
connected tinnitus.  Moreover, following a subsequent VA 
otolaryngologic examination in mid-March 2009, a different VA 
examiner was of the opinion that the Veteran's vertigo was 
not secondary to his service-connected tinnitus.  
Significantly, neither examiner offered a specific opinion as 
to whether the Veteran's claimed vertigo was in any way 
aggravated by his service-connected tinnitus.  Such an 
opinion must be obtained prior to a final adjudication of the 
Veteran's claim for service connection for chronic vertigo.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regarding the Veteran's service-connected eye disability, the 
Board notes that, at the time of a VA ophthalmologic 
examination in August 1999, his eyelids showed an irregular 
margin.  Moreover, both the Veteran's eyelids and conjunctiva 
were inflamed.  The pertinent diagnosis noted was of 
seborrheic blepharitis and conjunctivitis of both eyes. 

On subsequent VA ear, nose and throat examination in June 
2004, the Veteran gave a history of severe conjunctivitis in 
the 1990's, for which he had received treatment with 
antibiotics.  However, according to the Veteran, his problem 
had "finally cleared up," though he still experienced some 
problems with itching "on and off."  On physical examination, 
the Veteran's eyes showed some evidence of blepharitis, 
though with no evidence of conjunctivitis.  However, the 
Veteran nonetheless received a diagnosis of allergic 
conjunctivitis.  Significantly, the VA examination conducted 
in June 2004, which is now more than five years old, appears 
to have been the last VA examination for compensation 
purposes afforded the Veteran.  Under the circumstances, the 
Board is of the opinion that an additional, more 
contemporaneous VA ophthalmologic examination would be 
appropriate prior to a final adjudication of the Veteran's 
claim for an increased rating.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Finally, during the pendency of this appeal, there was 
enacted the Veterans Claims Assistance Act of 2000 (November 
2000).  As noted above, that act imposes obligations upon VA 
in terms of its duty to notify and assist claimants.  
Regrettably, based on a review of the Veteran's file, he has 
not yet been provided the appropriate notice and assistance 
with regard to the issue of an evaluation in excess of 
10 percent for service-connected bilateral seborrheic 
blepharitis with conjunctivitis.  

In light of the aforementioned, and in order to afford the 
Veteran his full due process rights under the law, the case 
is once again REMANDED to the RO/AMC for the following 
actions:

1.  The Veteran and his accredited 
representative should be furnished with 
appropriate VCAA-complying notice and 
given the appropriate assistance with 
regard to the issue of an initial 
evaluation in excess of 10 percent for 
service-connected bilateral seborrheic 
blepharitis with conjunctivitis.  
Moreover, a copy of the correspondence 
providing the Veteran and his 
representative with the appropriate 
notice should be made a part of the 
Veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2009, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
Veteran's claims folder.  The Veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  It the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims folder.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

3.  The Veteran should then be afforded 
additional VA ophthalmologic, otologic, 
and audiometric examinations in order to 
more accurately determine the exact 
nature and etiology of his claimed 
vertigo, as well as the current severity 
of his service-connected eye disability.  
The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examinations, 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
or examinations without good cause may 
have an adverse effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
otologic/audiometric examinations, the 
appropriate examiner or examiners should 
offer an opinion as to whether the 
Veteran's vertigo is as likely as not 
aggravated by his service-connected 
tinnitus.  More specifically, the 
appropriate examiner or examiners should 
offer an opinion as to whether the 
Veteran's vertigo has as likely as not 
undergone a clinically-identifiable 
permanent increase in severity as a 
result of his service-connected tinnitus.

Following completion of the 
ophthalmologic examination, the examiner 
should specifically comment on the 
severity of the Veteran's service-
connected bilateral seborrheic 
blepharitis with conjunctivitis.  In so 
doing, the examiner should, to the extent 
possible, identify symptomatology 
directly attributable to conjunctivitis 
and/or seborrheic blepharitis, and 
provide an opinion as to whether any of 
the disorders identified have 
symptomatology which is duplicative or 
overlapping, as opposed to distinct and 
separate.  All such information and 
opinions, when obtained, should be made a 
part of the Veteran's claims folder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

4.  The RO/AMC should then review the 
Veteran's claim for service connection 
for chronic vertigo, as well as his claim 
for an initial evaluation in excess of 
10 percent for service-connected 
bilateral seborrheic blepharitis with 
conjunctivitis.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in April 
2009.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


